Citation Nr: 1615736	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1985, and from June 1991 to September 1992.  The appellant is his former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2013, the appellant testified before a Decision Review Officer at the Columbia RO.  A transcript of the hearing has been associated with the claims file.

The appellant previously requested the opportunity to testify at a Board video conference hearing.  However,  March 2016, prior to the hearing, she requested that the hearing be cancelled.  As such, her request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that she wished to withdraw her appeal of all issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant concerning the issue of whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated March 2016, the appellant notified the Board that she wished to withdraw her appeal of her claim concerning whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper.  As such, the appellant has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




						
      (ORDER ON NEXT PAGE) 





ORDER

The issue of whether termination of the $200.00 per month apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child was proper is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


